Correspondence China XD Plastics Company Limited No. 9 Dalian North Road, Haping Road Centralized Industrial Park Harbin Development Zone Heilongjiang Province, PRC 150060 October 24, 2011 VIA EDGAR AND FACSIMILE Mr. Rufus Decker Accounting Branch Chief Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-3628 RE: China XD Plastics Company Limited Form 10-K/A for the Year Ended December 31, 2010 Filed April 27, 2011 Form 10-K for the Year Ended December 31, 2010 Filed March 31, 2011 ("Form 10-K") Form 10-Q for the Quarter Ended March 31, 2011 Filed May 12, 2011 ("Form 10-Q") File No. 1-34546 Dear Mr. Decker: We are in receipt of your letter dated October 11, 2011 (the "Comment Letter") containing comments of the staff of the Securities and Exchange Commission (the "Staff") pertaining to the filings referenced above. On behalf of China XD Plastics Company Limited (the "Company"), we respectfully advise the Staff that we will comply fully with the Comment Letter and accordingly will file amendments to the Form 10-K and Form 10-Q (the "Amendments") to (i) correct the three classification errors to the statements of cash flows, (ii) correct the errors to the basic and diluted Earnings Per Share, and (iii) revise the related disclosures. We also advise the Staff that the Company intends to hold an Audit Committee meeting this week to determine whether it will file a Current Report on Form 8-K relating to Item 4.02, as well as amendmentsto other previous filings. Finally, please note that we will provide the draft Amendments to the Staff supplementally for its review. Thank you. Sincerely, /s/ Taylor Zhang Taylor Zhang Chief Financial Officer cc:Steven Liu, DLA Piper UK LLP Beijing Representative Office
